UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1672



FATOUMATA O. CONTE,

                                                        Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                                       Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-800-527)


Submitted:   February 7, 2003             Decided:   March 12, 2003


Before WILKINS, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John T. Riely, Bethesda, Maryland, for Petitioner.      Robert D.
McCallum, Jr., Assistant Attorney General, Carl H. McIntyre, Jr.,
Senior Litigation Counsel, John L. Davis, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Fatoumata O. Conte seeks review of the Board of Immigration

Appeals’ (“Board”) decision and order affirming without opinion the

immigration   judge’s   denial    of       her   second   motion   to    reopen

immigration proceedings, which she labeled as a “Motion to Accept

the Affirmative Application for Relief Nunc Pro Tunc.”                  We have

reviewed the administrative record and the immigration judge’s

decision, which was designated by the Board as the final agency

determination, and find no abuse of discretion.                See 8 C.F.R.

§ 3.2(a) (2002); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

Accordingly, we deny Conte’s petition for review. We dispense with

oral   argument   because   the   facts       and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             PETITION DENIED




                                       2